Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of smuggling and property damage. The Attorney General has informed this Court that the determination has been administratively reversed, all reference thereto expunged from petitioner’s institutional record and the mandatory $5 surcharge credited back to his inmate account. As such, petitioner has received all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Quinones *869v Fischer, 82 AD3d 1445, 1445-1446 [2011]; Matter of Mastropietro v Fischer, 81 AD3d 1022 [2011]).
Peters, J.P., Rose, Malone Jr., Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.